Case 8:18--cr 00487- SCB CPT Document 1 F`l|ed 10/18/18 Page 1 of 4 Page|D 1

FlL£L_,~

 

135 g §@`”J*§ *"‘ gm

UNITED sTATES DISTRICT CoURT mch m
MIDDLE DISTRICT oF FLoRIDA PN l ‘ ha

TAMPA DIVISIoN M,Ug§‘§“nl{$mrsrmcr cover
mm

pA ,f.mngLomuA
U'NITED STATES OF AMERICA

V' CASE NO_ ?-.\r»¢r»'~i~a'\»'r»m ,c_PT
18 U.S.C. § 922(g)(1)
GARY WEBB, a/k/a
“SUPERMAN"
M'_I`M

`rj " ’ _.' _ ., l
The Grand Jury charges: `f:.} :_.- ." . l;_ if 'si§£¢

§§ §§ sgst --t 31 §§

*~1;¢2" ma tv t; W'z v w

Q_U_HTM
On or about March 15 , 2018, in the Middle District of Florida, the
defendant,
GARY WEBB,
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:
1. Battery on a Law Enforcement OfIicer, on or about March 12, 1999;
2. Battery on a Law Enforcement OHicer, on or about March 12, 1999;
3. Resisting an OHicer with Violence, on or about March 12, 1999;

4. Introduction of a Contraband into a County Detention Facility, on or
about January 29, 2002;

5. Trafficking in Methamphetamine, on or about January 13, 2004;

6. Grand Theft of $100 or More from Dwelling or Curtilage, on or
about April 9, 2008;

Case 8:18-Cr-OO487-SCB-CPT Document 1 Filed 10/18/18 Page 2 of 4 Page|D 2

7. Grand Theft Third Degree of a Motor Vehicle, on or about April 9,
2008;

8. Grand Theft Motor Vehicle, on or about November 18, 2014; and

9. Uttering Forged Bi]ls, Checks, Drafts, or Notes, on or about
November 18, 2014;

lO.Manufacture of Methamphetamine, on or about November 18, 2014;
ll.Possession of Precursor Drugs, on or about November 18, 2014;
12.Possession of Oxycodone, on or about November 18, 2014; and
13.Felony Battery, on or about November 18, 2014,
did knowingly possess, in and affecting interstate and foreign commerce, a
firearm and ammunition, that is, a nine-millimeter pistol and seven live

rounds of nine-millimeter ammunition.

rn violation of 18 U.s.c. §§ 922(§)(1) and 924(a)(2).

EB_F_E_IM__

l. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 924(d), and 28 U.S.C. § 246l(c).

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the
defendant, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)
and 28 U.S.C. § 246l(c), all firearms and ammunition involved in or used in

the violation.

Case 8:18-Cr-OO487-SCB-CPT Document 1 Filed 10/18/18 Page 3 of 4 Page|D 3

3. If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
Party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without diHiculty,

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

By:

A TRUE BILL,

Forepe?fson j

 

MARIA CHAPA LOPEZ
United States Attorney

By: MMM

Nacalie Hirc Adams`
Assistant United States Attorney

<z)/w>lwoo¢§j” m“""`”/

Christopher F. Murray
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

FORM OBD-34
January 2018

Case 8:18-Cr-OO487-SCB-CPT Document 1 Filed 10/18/18 Page 4 of 4 Page|D 4

 

 

No.
UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

GARY WEBB,
a/ k/ a “SUPERMAN”

 

 

INDICT`MENT

Violations: Title 18, United States Code, Section 922(g)(l)

 

 

 

_A true bi11, '
M~

Pé:éepeé"son

 

 

 

Filed in open court this 18th day of October, 2018.

 

Clerk

 

 

Bail $

 

 

 

T:\_Casa\CIi)m'nal Casa\ W\ chh, G¢uy_20]8R02239_NHA \f_lndictm¢n! Back.docx

Gl'O 863 525

